United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                 June 16, 2004

                                                      Charles R. Fulbruge III
                                                              Clerk
                          No. 03-20655


                JAMES M. NATHENSON, etc.; ET AL.,

                                                      Plaintiffs,

     JAMES M. NATHENSON, on behalf of himself and all others
similarly situated; AMIT SANGHVI; ROBERT STRASSMAN; ARNO HAUSMANN,

                                             Plaintiffs-Appellants,


                             VERSUS

ZONAGEN INC.; JOSEPH PODOLSKI; STEVEN BLASNIK; MARTIN P. SUTTER,


                                            Defendants-Appellees,
             ______________________________________

        AMIT SANGHVI, on behalf of himself and all others
                       similarly situated,

                                             Plaintiff-Appellant,

                             VERSUS

ZONAGEN INC.; JOSEPH PODOLSKI; STEVEN BLASNIK; MARTIN P. SUTTER,

                                             Defendants-Appellees.




          Appeal from the United States District Court
               For the Southern District of Texas
                          H-98-CV-1010



Before JOLLY, DAVIS and JONES, Circuit Judges.
PER CURIAM:*

      After reviewing the record in this case and considering the

briefs and argument of the parties, we are satisfied that the

district   court    did   not    abuse   its    discretion      in    denying   the

plaintiffs’ motion for leave to amend.

      On the merits, the question of reliance in plaintiffs’ fraud-

on-the-market      case   is    controlled     by   Greenberg    v.    Crossroads

Systems, Inc., 364 F.3d 657 (5th Cir. 2004).             Under the reasoning

of that case, we agree with the district court that the defendants

successfully rebutted the presumption that the plaintiffs purchased

the Zonagen stock in reliance on defendants’ false statements. For

these reasons and the reasons stated by the             district court in its

careful opinion of June 13, 2003, the district court’s judgment is

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2